 Case 3:19-cv-01141-JPG Document 15 Filed 06/03/21 Page 1 of 1 Page ID #208




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STARLET HOWIE,
 Petitioner,

 v.                                                              Case No. 19–CV–01141–JPG

 UNITED STATES OF AMERICA,
 Respondent.

                                       JUDGMENT

       This matter having come before the Court,

       IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Starlet Howie’s Motion

to Vacate, Set Aside, or Correct Sentence is DISMISSED.



Dated: Thursday, June 3, 2021                      MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
